Citation Nr: 1410127	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-44 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to February 1956, with additional Reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Philadelphia, Pennsylvania (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2)  (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran perfected an appeal as to the denial of his claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  He contends that he currently suffers from PTSD due to an in-service event during which he was assaulted and beaten up by two men during a period of time in which he was in the stockade at Fort Dix, New Jersey.  The medical evidence of record includes diagnoses of PTSD, as well as depression and generalized anxiety disorder.  According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, the Veteran's claim is recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.

The Veteran contends that he experienced a personal assault in service.  He was confined to the stockade following a period of absence without leave (AWOL) and he reportedly approached and observed a sexual encounter between two other people in the stockade.  When he was seen, he reports that he was beaten up and threatened that if he ever disclosed this event to another person, he would be beaten again.  The Veteran reported at his January 2014 Board hearing that he saw these individuals at later times and was repeatedly threatened, such that he was fearful.  He contends that his current psychiatric disorder is due to this reported in-service event.

The in-service incident described by the Veteran in connection with this claim has not been corroborated by the record.  The Board notes, however, that the Veteran's service treatment records have been deemed unavailable as they were destroyed by fire.  Where the Veteran's service records are unavailable, VA has a heightened obligation to assist the claimant in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board finds that additional investigation into the active service records in this case is unnecessary, as the Veteran has confirmed that he did not seek treatment following the in-service incident, and he did not report the incident to anyone during his active service.  At the time of his Board hearing, however, the Veteran reported that following active service he served in the Reserves until 1967.  In April 2013 he also submitted copies of two identification cards for his service with Company B, 11th Special Forces Group, Camp Kilmer, New Jersey, dated in December 1964 and October 1966.  The Veteran's representative, at the Board hearing, suggested that pertinent evidence may exist within the Reserve treatment and personnel records.  VA has a duty, in order to assist the Veteran, to obtain evidence in control of a Federal department or agency needed to substantiate his claim, such as the Reserve records in this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  On remand, an attempt must be made to obtain any Reserve treatment and personnel records from the appropriate facilities, to include Camp Kilmer, New Jersey.

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Should the evidentiary development lend support to the corroboration of the in-service incident described by the Veteran, a VA examination to assess the current nature and the etiology of the Veteran's claimed psychiatric disability will be warranted.  

Finally, certain notice provisions apply to cases involving PTSD based on allegations of in-service personal assault.  38 C.F.R. § 3.304(f)(5) (2013).  As five years have passed since the Veteran was last informed of this necessary information, on remand, the RO must again provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; depression and anxiety.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303(f), 3.326 (2013).  In particular, the RO must advise the Veteran of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(5).  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must contact all appropriate facilities, to include as appropriate the National Personnel Records Center and Company B, 11th Special Forces Group, Camp Kilmer, New Jersey, and request any and all treatment and personnel records for the period of the Veteran's Reserve service following his February 1956 separation from active service through 1967.  The RO must verify the Veteran's specific dates of Reserve service.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  If and only if the RO determines that the evidence establishes the occurrence of the alleged stressor or stressors, then the RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present, as well as the etiology of any psychiatric disorder found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  The examiner must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examination report must include a detailed account of all pathology found to be present.  The examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the 
in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  Should an examination be scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999)



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



